Citation Nr: 0820694	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  03-28 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric 
disability. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1970 to June 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision.  In July 2004, 
the veteran appeared before the undersigned for a 
videoconference hearing.  Then in November 2004, the Board 
remanded the case for further development before issuing a 
decision in April 2006.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a February 2007 Order, the Court remanded 
the case to the Board for further proceedings consistent with 
a January 2007 Joint Motion for Remand, which included a 
request to vacate the Board's April 2006 decision.  
Subsequently, the Board remanded the matter in June 2007.    


FINDING OF FACT

A psychiatric disability did not have its onset or increase 
in severity in service and is not otherwise related to active 
duty.  


CONCLUSION OF LAW

A psychiatric disability was not incurred or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondences dated in May 2002 and July 2007, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  In the July 2007 
letter, the RO also notified the veteran of the process by 
which initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The veteran responded in correspondence dated in October 2007 
that he had nothing further to submit. 
 
VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim and a Veterans Health 
Administration (VHA) opinion has been obtained.  Thus, the 
duties to notify and assist have been met.

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a), (b).  Aggravation of a pre-
existing condition may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(holding that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).  In addition, "[t]he usual effects of 
medical and surgical treatment in service, having the effect 
of ameliorating disease or other conditions incurred before 
enlistment . . . will not be considered service-connected 
unless the disease or injury is otherwise aggravated by 
service."  38 C.F.R. § 3.306(b)(1).

The Court has consistently stated that temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
'aggravation in service' unless the underlying condition, not 
just the symptoms, has worsened."  See Maxson v. West, 12 
Vet. App. 453, 458 (1999), citing Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991); see also Daniels v. Gober, 10 Vet. App. 
474, 479 (1997).

During the veteran's June 1970 pre-induction examination, he 
was sent to a psychiatric consultant who found no 
contraindication to induction.  A July 1970 letter from the 
veteran's private physician, G. M. Morlier, M.D., reflects 
that the veteran was being treated for acute anxiety 
reaction.  It was added that the anxiety "will be given 
treatment indefinitely."  In October 1970, also prior to the 
veteran's induction, the veteran complained of and was 
treated for an anxiety disorder.  The military physicians 
noted mild anxiety over the past year from financial issues; 
the impression was no psychiatric contradiction to induction.  
There was no treatment for a psychiatric disability in 
service.  The examination at service discharge was negative 
for a psychiatric disorder.  

Medical evidence in the record shows a diagnosis of 
generalized anxiety disorder.  An April 2001 VA outpatient 
record noted that the veteran first experienced his 
generalized anxiety disorder during service but no traumatic 
stressor was reported.  Subsequently, an August 2002 VA 
outpatient record noted that veteran's anxiety was 
exacerbated by traumatic experience in service.  Then, a 
September 2002 VA outpatient report stated that "it would be 
difficult to determine that military service" aggravated the 
veteran's anxiety disorder.  The veteran was also examined by 
a private physician, Dr. Shwery, in September 2002.  This 
doctor submitted a letter stating that "it appears more 
likely than not that his problems [anxiety disorder] emanate 
from his experiences in the military."  A February 2003 VA 
outpatient treatment report stated that "it is clear that his 
[the veteran's] anxiety condition was aggravated by his 
military service."  

Pursuant to the Board's November 2004 remand, the veteran was 
afforded a VA examination in March 2005.  Upon a thorough 
examination of the veteran and review of the veteran's 
history, the examiner noted diagnoses of mild generalized 
anxiety disorder and mild situational depressive disorder.  
Noting a lack of evidence  of a service connected 
psychological disorder, the examiner stated that the veteran 
has had a life-long anxiety disorder.  The examiner further 
noted that the veteran's depressive disorder was situational 
and related to current problems.  He also pointed out that 
the veteran returns to baseline level when he is removed from 
stress.  In July 2005, the examiner followed up his original 
examination report with an addendum.  He stated that the 

veteran is not at all likely to have 
lasting or permanent consequences.  All 
of the data shows that the aggravation 
was temporary and situational.  There has 
been no permanent effect.   He did return 
to his pre-service levels of anxiety.  

Following the examination, the veteran submitted a 
letter in April 2005 stating that he had not 
truthfully answered questions at his March 2005 VA 
examination due to shame and embarrassment, etc.  

Pursuant to the January 2007 Joint Motion for Remand and in 
light of the veteran's assertion that he had not been 
truthful at the previous examination, the Board remanded for 
another examination and VA afforded the veteran another 
examination in July 2007 for which the claims folder was 
reviewed.  The examiner noted a diagnosis of generalized 
anxiety disorder.  As to whether current psychiatric 
disability was aggravated during service and if so, whether 
there was permanent increase in severity of the disability 
that can be directly attributed to his active service, the 
examiner determined that he could not comment on either of 
these issues without resorting to mere speculation due to the 
fact that pre-military, military, and post-military medical 
records do not provide enough detail as to psychiatric 
symptoms and severity to make such a determination.  In 
support of his assertion, the examiner listed the extensive 
evidence of record he examined (which included the June 1970 
pre-induction examination report, July 1970 private medical 
opinion, and September 2002 private medial opinion).     

Pursuant to the Board's request, a March 2008 VHA opinion was 
rendered.  The examiner extensively reviewed the claims 
folder and outlined the medical records he reviewed in his 
report.  At the outset, he noted that to answer the Board's 
question of whether current psychiatric disability was 
aggravated during service, it was necessary to establish a 
baseline.  He cited to Dr. Morlier's record which noted that 
the veteran suffered from acute anxiety reaction controlled 
with medication and for which he would be given treatment 
indefinitely.  The examiner pointed out that this raised the 
question of how the condition manifested and affected the 
veteran's day to day functioning.  He also noted that "acute 
anxiety reaction" was not a diagnostic entity identified by 
the Diagnostic and Statistical Manual of Mental Disorders 
(2nd ed.) (DSM-II) which was in existence from 1968 to 1980.  
This question was also raised by the military physician in 
October 1970 who identified the degree of anxiety as mild and 
secondary to financial stressors.  The examiner pointed out 
that the physician noted the absence of functional 
impairment.  The examiner further observed that on a June 
1970 Report of Medical History, the veteran did not indicate 
"depression or excessive worry," "loss of memory or 
amnesia,"or "nervous trouble of any sort."

The examiner noted that the veteran underwent the significant 
stress of basic training and further training to become a 
missile repair parts specialist.  There were no records of 
contact with the Dispensary during this period.  The veteran 
was then assigned to Germany where he was to complete his 
military service.  The examiner cited to a June 1971 record 
noting symptoms of "throat feels obstructed" which was 
diagnosed as "globus hystericus," which the examiner 
believed could have been manifestations of psychological 
distress.  

Pointing out that the veteran was promoted to Specailist/E4 
while in Germany, the examiner found that this suggested that 
the veteran's performance was above average and demonstrated 
the absence of functional impairment.  He also stated that a 
basic diagnostic rule in psychiatry is that a psychiatric 
clinical presentation requires symptoms and functional 
impairment to be identified as a psychiatric disorder. 

The examiner found that regarding the question triggered by 
Dr. Morlier's record, the veteran had mild symptomatology.  
In response to specific stressors and without evidence of 
functional impairment, the veteran does not meet the criteria 
for a psychiatric diagnosis.  The examiner found that as 
recently as 1991, the veteran did not endorse manifestations 
of chronic anxiety and his symptoms apparently manifested 
after 1991.  In conclusion, the examiner opined that the 
veteran's psychiatric disability was not directly caused, 
aggravated, or had its recent course accelerated by the 
veteran's service.  

The medical evidence is in conflict as to whether psychiatric 
disability had its onset or increased in severity in service.  
As previously noted, the September 2002 private medical 
report and various VA outpatient treatment report suggest 
that psychiatric disability had its onset or was aggravated 
in service.  However, the March 2005 VA examiner found that 
the veteran's increase in severity of his disability was 
temporary and situational.  The July 2007 VA examination 
report noted that it would be speculative to comment on 
whether the veteran's current psychiatric disability was 
aggravated during service or whether there was permanent 
increase in severity of the disability during active service.  
Most recently, the March 2008 VHA opinion noted that his 
psychiatric disability was not directly caused, aggravated, 
or had its recent course accelerated by the veteran's 
service.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The March 2008 VHA report is more probative than the other 
cited opinions as it included a complete review of the claims 
folder and offered a thoroughly analyzed opinion to the 
question posed.  The VHA examiner is an expert in the field 
of psychiatry and discussed the reasons for his findings and 
cited to specific evidence, including evidence which was 
favorable to the veteran's claim, and addressed their 
deficiencies.  He cited to medical authority in support of 
his conclusions.  In short, he offered extensive bases and 
reasons in support of his assertion.  He determined that a 
psychiatric disability was not directly caused or aggravated 
by the veteran's service.  His opinion is more thorough and 
more convincing than the other medical opinions of record.  
Accordingly, a clear preponderance of the evidence is against 
a finding that there was incurrence or aggravation of a 
psychiatric disability in service.

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that his 
psychiatric disability permanently increased in severity 
during service) because he does not have the requisite 
medical expertise.  See, e.g. Routen v. Brown, 10 Vet. App. 
183, 186 (1997); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  

In sum, the preponderance of the evidence is against finding 
that a psychiatric disability had its onset or increased in 
severity in service.  When the preponderance of evidence is 
against a claim, it must be denied.  38 U.S.C.A. § 5107; see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a psychiatric disability is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


